DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4 and 6-16 are currently pending
Claims 1, 4, 6, 7 and 10 have been amended
Claims 11-16 have been added
Claim 5 is cancelled
Response to Arguments
Applicant’s arguments, see pages 8-16, filed 5/18/2022, with respect to the rejection(s) of claim(s) 1-10 under U.S.C. 103 and U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakatani, Ikunori et al. (United States Patent Application #US 20030030565; previously cited; hereinafter Sakatani) in view of Dister; Carl J. et al. (United States Patent US 6053047; newly cited; hereinafter Dister).
Regarding claim 1, Sakatani teaches a device for identifying (abstract discloses a device as a sensor which carries detection data along with identification information meaning it performs the function of identifying) comprising: 
a detection unit comprising a vibration sensor (par.31 teaches a vibration sensor) for detecting a vibration frequency of the bearing (par.22 and 23 teaches detection unit for detecting vibration conditions (which include frequency)), and
Sakatani fails to teach an unknown bearing and not for monitoring a condition of the bearing
an identification unit comprising a computer for identifying the type of the bearing based on the detected vibration frequency.
Dister does teach identifying a type (col.12 ln 41-43 disclose types of bearings) of an unknown bearing and not for monitoring a condition of the bearing (col.10 lines 29-54 teaches identifying an unknown bearing and not monitoring a condition of the bearing)
an identification unit comprising a computer (col.6 ln 23-38 teach diagnostic module as identification unit, which is linked to computer 66) for identifying the type of the bearing based on the detected vibration frequency (col.12 ln 35-50 teaches identifying type of bearing based on resonant).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani to include the teachings
of Dister; which would provide a method for the evaluation of the health of specific components of a machine using a single vibration sensor as disclosed by Dister (col.2 ln 12-15).

              Regarding claim 8, Sakatani in view of Dister teaches the device according to claim 1, wherein the detection unit is further adapted to detect whether the bearing deteriorates and/or is loaded (Dister col.4 lines 46-67 teach detecting deterioration), and if so, to detect the vibration frequency of the bearing (Sakatani par.22 and 23 teaches detection unit for detecting vibration frequency), and wherein the identification unit  is adapted to identify (Dister col.6 ln 23-38 teach diagnostic module as identification unit) the type of the deteriorated or loaded bearing (Dister col.12 ln 35-50 teaches identifying type of bearing).

             Regarding claim 10, Sakatani teaches a method of identifying (abstract discloses a sensor which carries detection data along with identification information meaning it performs the function of identifying; abstract discloses a method) comprising the steps of:
          using a vibration sensor (par.31 teaches a vibration sensor) to detect a vibration frequency of the bearing (par.22 and 23 teaches detection unit for detecting vibration conditions (which include frequency)).
           Sakatani fails to teach a type of an unknown bearing and not for monitoring a condition of the bearing; and utilizing a computer to identify the type of the bearing based on the detected vibration frequency.
         Dister does teach a type (col.12 ln 41-43 disclose types of bearings) of an unknown bearing and not for monitoring a condition of the bearing (col.10 lines 29-54 teaches identifying an unknown bearing and not monitoring a condition of the bearing); and 
utilizing a computer to identify (col.6 ln 23-38 teach diagnostic module as identification unit, which is linked to computer 66) the type of the bearing based on the detected vibration frequency (col.12 ln 35-50 teaches identifying type of bearing based on resonant).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani to include the teachings
of Dister; which would provide a method for the evaluation of the health of specific components of a machine using a single vibration sensor as disclosed by Dister (col.2 ln 12-15).

         Claims 2,3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakatani, in view of Dister further in view of Kliman; Gerald B. et al. (United States Patent # US 6262550; previously cited; hereinafter Kliman).
Regarding claim 2, Sakatani in view of Dister teaches the device according to claim 1, wherein the identification unit is adapted to compare (Dister abstract discloses comparing frequencies) the detected vibration frequency with multiple vibration frequencies (Dister col.2 lines 12-24 teach multiple vibration frequencies) and to identify the type of the bearing based on the result of the comparison (Dister col.2 lines 35-49 teaches identifying bearing based on result of the comparison).

Sakatani in view of Dister fails to teach being stored in a database.
Kliman does teach being stored in a database (col.5 lines 36-37 teaches storing in a database).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani in view of Dister to include the teachings of Kliman; which would provide an embodiment capable of synchronously collecting data from various sensors and test instruments that monitor a motor on-site and remotely at a control center as disclosed by Kliman (col.2 lines 15-19).

Regarding claim 3, Sakatani in view of Dister further in view of Kliman teaches the device according to claim 2, wherein the detected vibration frequency has a vibration pattern (Kliman col.6 lines 61-63 teaches vibration patterns) and wherein the identification unit is adapted to compare (Sakatani par.170 teaches comparison of detection data) the vibration pattern with multiple vibration patterns (Kliman col.6 lines 61-63 teaches vibration patterns).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakatani, in view of Dister further in view of Klos; Hans-Henning et al. (United States Patent Application # US 20150059478; previously cited; hereinafter Klos).
Regarding claim 6, Sakatani in view Dister teaches the device according to claim 1, but fails to teach wherein the device further comprises a calculation unit for transforming the sensed vibration signal from the time domain to the frequency domain by a Fast Fourier Transform algorithm.
          Klos does teach wherein the device further comprises a calculation unit (par.32 teaches computer device 30 as a calculation unit) for transforming the sensed vibration signal from the time domain to the frequency domain by a Fast Fourier Transform algorithm (par.14 teaches a calculation using a Fast Fourier Transform).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani in view of Dister to include the teachings of Klos; which would provide a method of monitoring a bearing to easily determine particles in the lubricant of the bearing that generate periodically recurring signals in dependence on the rotational speed as disclosed by Klos(par.14).

          Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakatani, in view of Dister further in view of Klos further in view of Rao; Aswathanarayan Rama (United States Patent Application # US 20100030493; previously cited; hereinafter Rao).
         Regarding claim 7, Sakatani in view of Dister further in view of Klos teaches the device according to claim 6, wherein the identification unit is adapted to detect (Dister col.6 ln 23-38 teach diagnostic module as identification unit,) one or more frequencies (Dister col.2 lines 12-24 teach multiple vibration frequencies). 
       Sakatani in view of Ando further in view of Klos fails to teach in a frequency domain signal representing the vibration pattern.
        Rao does teach in a frequency domain signal (par.45 teaches frequency domain signal) representing the vibration pattern (par.25 teaches vibration pattern).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani in view of Ando further in view of Lu further in view of Klos to include the teachings of Rao; which would provide an embodiment with early detection of damage and would also provide a simple and cost-effective method of non-intrusive detection of a bearing condition as disclosed by Rao (par.1).

         Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakatani, in view of Dister further in view of Klein, Renata (United States Patent Application # US 20050096873; previously cited; hereinafter Klein).
         Regarding claim 9, Sakatani in view Dister teaches the device according to claim 1, but fails to teach wherein the vibration frequency corresponds to a frequency of a rolling element passing the inner or outer race of the bearing, a frequency of a spin of a rolling element and/or a vibration frequency of a machine in which the bearing is integrated.
            Klein does teach wherein the vibration frequency corresponds to a frequency of a rolling element passing the inner or outer race of the bearing, a frequency of a spin of a rolling element and/or a vibration frequency of a machine in which the bearing is integrated (par.28 - par.30 teaches vibration frequency of monitored machine, which includes bearings).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Sakatani in view Dister to include the teachings of Klein; which would provide an embodiment with a robust and efficient diagnosing during the maintenance of a mechanical system using the multi-domain, wide-band analysis of the vibration patterns of various components of the mechanical system, which reflect the health of the corresponding components as disclosed by Klein (par.9).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… adapted to derive multiple bearing frequencies as a function of a shaft speed of the machine and of dimensions of multiple bearings being stored in a database, to compare the detected vibration frequency with the derived vibration frequencies and to identify the type of the bearing based on the result of the comparison.”
Claims 11-16 would also be allowable due to their dependence on claim 4.
Conclusion
           The prior art made of record and not relied upon is considered pertinent to the applicant.
Hedin; Lars-Olov Elis US 20140142872 is a method and a system for analyzing the condition of a rotating machine part.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867